Title: From George Washington to Major General Stirling, 8 July 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          Dr Sr
          New Windsor 8 July 79
        
        I just now received your Lordships letter requesting absence for one week—to this I shall not object, but beg leave to remind you that the present situation of affairs renders the presence of every Officer necessary—& that I wish you if possible to be back by the time mentioned—I wish you a pleasant journey & am &c.
        
          G.W.
        
        
          P.s. Yr letter of the 3d mentions the nomination of some Gentlemen to fill ensigncys in the Virginia line. no doubt they are deserving & I will appoint them to do duty until the pleasure of the state is known, in whom the right of appointment, is—should it be confirmed by the State, Commissions will be granted—The Brigrs will transmit lists of the Gentns names to the Govr of Virginia.
          With respect to the men whose times of service are daily expiring, I can only lament the circumstance as a very great misfortune, & say that if after every exertion has been used to reinlist them they are determined to go & produce the necessary certificates they must be discharged.
        
      